Citation Nr: 1429388	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, also claimed as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

These matters are on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

2.  The Veteran's tinnitus is as likely as not related to his active service or his now service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran reports that while he was serving in Vietnam, he engaged in combat and was exposed to acoustic trauma due to artillery and heavy weapons fire.  He received the Combat Medic Badge.  As he engaged in combat with the enemy during the Vietnam War, the Board finds that his statements in regard to his noise exposure are credible and consistent with military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service, specifically to his in-service noise exposure, and to whether his tinnitus is also related to his service or to his now-service connected hearing loss.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.310 (2013). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus, also claimed as secondary to bilateral hearing loss, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


